463 Pa. 162 (1975)
344 A.2d 475
COMMONWEALTH of Pennsylvania
v.
Ronald BOELTER, Appellant.
Supreme Court of Pennsylvania.
Argued January 20, 1975.
Decided October 3, 1975.
Joel S. Moldovsky, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., Carolyn E. Temin, Philadelphia, Abraham J. Gafni, Deputy Dist. Atty. for Law, for appellee.
Before EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*163 OPINION OF THE COURT
PER CURIAM.
The court being equally divided, appellant's judgment of sentence is affirmed.
JONES, C.J., took no part in the consideration or decision of this case.
EAGEN, O'BRIEN and NIX, JJ., would affirm judgment of sentence.
ROBERTS, POMEROY and MANDERINO, JJ., would vacate the judgment of sentence and remand for an evidentiary hearing to determine whether appellant was denied a speedy trial.